                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

ROBERT JOHNSON,

          Plaintiff,

v.                                                                Case No: 8:19-cv-2103-T-36AAS

PROGRESSIVE DIRECT
AUTO, et al.,

      Defendants.
___________________________________/

                                             ORDER

          This cause comes before the Court upon the Report & Recommendation filed by Magistrate

Judge Amanda Arnold Sansone on November 4, 2019 (the “R&R”). Doc. 9. In the R&R,

Magistrate Judge Sansone recommends that Robert Johnson’s (“Plaintiff”) motion for leave to

proceed in forma pauperis be denied and his complaint be dismissed. Id. at 1.

          Plaintiff was furnished with a copy of the R&R and afforded an opportunity to file

objections pursuant to 28 U.S.C. § 636(b)(1). Plaintiff timely filed his “Notice of Appeal for

R&R,” which the Court construes as an objection to the R&R (the “Objection”). Upon

consideration of the R&R, the Objection, and the Court’s independent examination of the file, it

is determined that the R&R should be adopted and Plaintiff’s Objection should be overruled.

     I.       BACKGROUND

          Plaintiff filed his complaint on August 22, 2019, which names eighty-six defendants and

lists a litany of causes of action, including, inter alia, “Failure To Properly Investigate Automobile

Accident,” “Failure To Interview Plaintiff,” “False Police Report Authoring,” “Ineffective

Counsel For Plaintiff,” and fraud. Doc. 1 at 3–5. The complaint invokes federal question

jurisdiction as the basis for the Court’s subject matter jurisdiction, and Plaintiff labels the action
as a “Civil Rights” lawsuit. Id. at 3, 8. Shortly after filing the complaint, Plaintiff moved to proceed

in forma pauperis. Doc. 7.

        In an order dated October 3, 2019, Magistrate Judge Sansone took Plaintiff’s motion to

proceed in forma pauperis under advisement pending his submission of an amended complaint.

Doc. 8 at 4. Therein, Magistrate Judge Sansone emphasized that, although Plaintiff has

demonstrated his indigence, the complaint fails to meet the threshold pleading requirements of

Rules 8 and 10 of the Federal Rules of Civil Procedure, as Plaintiff fails to state a clear and concise

cause of action with facts supporting his claims against each of the eighty-six named defendants.

Id. at 2. Magistrate Judge Sansone also pointed out that Plaintiff failed to state clearly facts

supporting his alleged civil rights violations, despite labeling the present action as a “Civil Rights”

lawsuit. Id. Magistrate Judge Sansone specifically highlighted that the complaint lacks any

allegations to state a claim under 42 U.S.C. § 1981 and nearly all of the named defendants are not

subject to suit under 42 U.S.C. § 1983. Id. at 3. Finally, Magistrate Judge Sansone also questioned

Plaintiff’s selection of the Middle District of Florida as the venue for this action when Florida does

not appear to have any connection to the lawsuit and the underlying event giving rise to the lawsuit

occurred in New York. Id. at 4. Magistrate Judge Sansone accordingly ordered Plaintiff to file an

amended complaint curing these deficiencies by October 31, 2019, advising that failure to do so

would result in the recommendation that the case be dismissed. Id.

        Plaintiff did not timely file an amended complaint or otherwise respond to Magistrate Judge

Sansone’s October 3, 2019 order. As such, Magistrate Judge Sansone entered the R&R on

November 4, 2019, in which she recommended that Plaintiff’s motion for leave to proceed in forma

pauperis be denied and his complaint be dismissed. Doc. 9 at 1. Plaintiff timely filed the Objection

on November 12, 2019. Doc. 10.



                                                   2
   II.       LEGAL STANDARD

          When a party makes a timely and specific objection to a magistrate judge’s report and

recommendation, the district judge “shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.” 28 U.S.C.

§ 636(b)(1)(C). With regard to those portions of the report and recommendation not objected to,

the district judge applies a clearly erroneous standard of review. See Gropp v. United Airlines,

Inc., 817 F. Supp. 1558, 1562 (M.D. Fla. 1993) (Kovachevich, J.). The district judge may accept,

reject, or modify, in whole or in part, the magistrate judge’s findings or recommendations. 28

U.S.C. § 636(b)(1)(C). The district judge may also receive additional evidence or recommit the

matter to the magistrate judge with instructions. Id; Local R. M.D. Fla. 6.02(a). “The district court

retains the discretion to consider new evidence and argument raised for the first time in an

objection to a report and recommendation.” Cooper v. Dolgencorp, LLC, No. 5:11-cv-158-Oc-

10GJK, 2011 WL 13323145, at *1 n.2 (M.D. Fla. June 24, 2011) (Hodges, J.) (citing Williams v.

McNeil, 557 F.3d 1287, 1292 (11th Cir. 2009)).

   III.      DISCUSSION

          Plaintiff “requests the Court[] to set a date [and] time to review” the Objection for several

reasons, which the Court construes as Plaintiff’s objections to the R&R. Doc. 10 at 1. First,

Plaintiff asserts that he “appeals” the R&R as a result of Due Process violations, and he requests

the Court to review the docket “as [a] Notice of Appeal [of a] civil action.” Id. Again, the Court

construes the Objection as an objection to the R&R. Next, Plaintiff contends that he objects

because “the pending matters are federal crimes [and] a RICO ACT subject for [sic] probes [and]

prosecutions not limited to supporting parties.” Id. Third, Plaintiff asserts that he “appeals

discovery evidence” submitted for review. Id. at 2. Plaintiff also objects on the basis of purported



                                                   3
“Human [and] Civil Rights violations” by the named defendants and Magistrate Judge Sansone.

Id. Finally, Plaintiff objects on the basis of “bribery of government officials for insurance [and]

corporate fraud [and] RICO ACT CRIMES committed against” him. Id.

         Plaintiff does not object to any specific portion of the R&R. Instead, he reiterates the

purported nature of his claims and makes several broad and conclusory assertions. Upon review,

many of the objections appear to be frivolous. Plaintiff also does not address his failure to file an

amended complaint or Magistrate Judge Sansone’s recommendation that his motion for leave to

proceed in forma pauperis be denied and his complaint be dismissed as a result of this failure.

Plaintiff’s conclusory arguments are unpersuasive, and the Court finds no error by Magistrate

Judge Sansone.

   IV.      CONCLUSION

         Accordingly, it is ORDERED:

         1. The Report and Recommendation of Magistrate Judge Sansone, Doc. 9, is ADOPTED,

            CONFIRMED, and APPROVED in all respects and is made a part of this Order for

            all purposes, including appellate review.

         2. Plaintiff’s objections to the Report and Recommendation, as set forth in his “Notice of

            Appeal for R&R,” Doc. 10, are OVERRULED.

         3. Plaintiff’s motion for leave to proceed in forma pauperis, Doc. 7, is DENIED.

         4. Plaintiff’s complaint, Doc. 1, is DISMISSED without prejudice.

         5. The Clerk is directed to terminate all pending deadlines and close this case.

         DONE AND ORDERED in Tampa, Florida on November 26, 2019.




                                                  4
Copies to:
Counsel of Record and Unrepresented Parties, if any




                                              5
